SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 15, 2010 SUN BANCORP, INC. (Exact name of registrant as specified in its charter) New Jersey 0-20957 52-1382541 (State or other jurisdiction of incorporation) (SEC File Number) (IRS Employer Identification No.) 226 Landis Avenue, Vineland, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (856) 691-7700 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)). SUN BANCORP, INC. INFORMATION TO BE INCLUDED IN THE REPORT Section 8 – Other Information Item 8.01 Other Information On December 15, 2010, Sun Bancorp, Inc. (the “Registrant”) issued a press releasethat it has completed the sale of $87 million of commercial real estate loans to a group of investors. The loans had a book balance of $77 million and included $68 million of nonaccrual loans.Net proceeds totaled$54 million andthe Registrant expects toincur a loss of approximately $25 million after expenses and commissions in the quarter ending December 31, 2010 resulting from the sale. The Registrant’s December 15, 2010 press release announcing the transaction is attached hereto as Exhibit 99 and is incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit No.Description 99Press Release dated December 15, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. SUN BANCORP, INC. Date:December 15, 2010 By: /s/ Thomas X. Geisel Thomas X. Geisel President and Chief Executive Officer
